By the Court, Cardozo, J.
The plaintiff in this action became possessed of the money by virtue of his appointment as attorney for Messrs. White, under power of attorney made by them, dated July 6, 1865. When he collected the money he became debtor to them for the *590amount. They directed .him to send the amount, less his charges, to Captain Martin, at Terre Haute. Ho particular method of conveyance was designated. As the Whites had no claim to any particular money, when the plaintiff delivered the treasury notes to the United States Express Company, he simply delivered his own property to be forwarded to discharge his indebtedness to the Whites. Upon this statement, it is plain that both the plaintiff and the Whites had such a title to the property that an action might be maintained by either of them, and a recovery by either would bar an action by the other. (Smith v. James, 7 Cowen, 328. Green v. Clarke, 12 N. Y. 343.)
[First Department, General Term, at New York,
February 7, 1871.
I thihk the judgment should be affirmed.
Judgment affirmed.
Ingrahan, P. J., and Cardozo and Geo. G. Barnard, Justices.]